Exhibit 10.14

 

LIMITED CONSENT, JOINDER AND SIXTH OMNIBUS AMENDMENT

 

This LIMITED CONSENT, JOINDER AND SIXTH OMNIBUS AMENDMENT (this “Consent and
Amendment”) is entered into as of this         day of August, 2007 by and among
J.B. POINDEXTER & CO., INC., a Delaware corporation (“Poindexter”), MORGAN TRUCK
BODY, LLC, a Delaware limited liability company (“Morgan LLC”), TRUCK
ACCESSORIES GROUP, LLC, a Delaware limited liability company (“TAG LLC”), MIC
GROUP, LLC, a Delaware limited liability company (“MIC LLC”), MORGAN OLSON, LLC,
a Delaware limited liability company (“MO LLC”), EFP, LLC, a Delaware limited
liability company (“EFP LLC”), FEDERAL COACH, LLC, a Delaware limited liability
company (“Federal Coach”) and RICHARD’S MANUFACTURING COMPANY, an Oklahoma
corporation (“RMC”) (Poindexter, Morgan LLC, TAG LLC, MIC LLC, MOC LLC, EFP LLC,
Federal Coach and RMC are each a “Borrower” and collectively referred to as
“Borrowers”), the other Loan Parties signatory hereto, LaSalle Bank National
Association, a national banking association, for itself, as a Lender, and as
Agent for Lenders, and all other Lenders parties hereto. Unless otherwise
specified herein, capitalized terms used in this Consent and Amendment shall
have the meanings ascribed to them by the Loan Agreement (as hereinafter
defined).

 

RECITALS

 

WHEREAS, Borrowers, the other Loan Parties (other than Tarlton and Handley, each
as defined below), Agent and Lenders have entered into that certain Loan and
Security Agreement dated as of March 15, 2004 (as amended by that certain First
Amendment to Loan and Security Agreement dated as of May 13, 2004, that certain
Limited Consent and Second Amendment dated as of November 3, 2004, that certain
Limited Consent and Omnibus Amendment dated as of December 30, 2004, that
certain Third Amendment to Loan and Security Agreement dated as of January 20,
2005, that certain Amendment No. 4 to Loan and Security Agreement dated as of
April 25, 2005, that certain Limited Consent and Second Omnibus Amendment, dated
as of June 7, 2005, that certain Third Omnibus Amendment, dated as of January
20, 2006, that certain Limited Consent and Fourth Omnibus Ameandment, dated as
of March, 17, 2006, that certain Limited Consent, Joinder and Fourth Omnibus
Amendment, dated as of October 10, 2006 and that certain Limited Consent,
Joinder and Fifth Omnibus Amendment, dated as of April 30, 2007 and as may be
further amended, supplemented, restated or otherwise modified from time to time,
the “Loan Agreement”);

 

WHEREAS, Borrowers and the other Loan Parties have advised Agent that Tarlton
Supply Co., a Texas corporation (“Tarlton”), Handley, L.P., a Texas limited
partnership (“Handley” and together with Tarlton, each a “Company” and
collectively, the “Companies”), stockholders and partners of the Companies (as
applicable) identified therein (the “Sellers”), MIC LLC, as buyer, are parties
to a Stock Purchase Agreement (the “Purchase Agreement”), dated on or about the
date hereof, pursuant to which MIC LLC has acquired from the Sellers all of the
issued and outstanding ownership interests of each Company for an estimated
purchase price of $19,065,000.00 (as the same may be adjusted in accordance with
the Purchase Agreement) payable pursuant to the Purchase Agreement (the
“Purchase”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrowers and the other Loan Parties desire that (i) Agent and Lenders
provide their consent to the Purchase, (ii) become a Loan Party under the Loan
Agreement and (iii) certain provisions of the Loan Agreement be amended as
herein set forth.

 

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, the other Loan Parties,
Agent and Lenders hereby agree as follows:

 


SECTION 1.         LIMITED CONSENTS. SUBJECT TO THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 5 HEREOF, AGENT AND LENDERS HEREBY CONSENT TO THE PURCHASE.


 


SECTION 2.         JOINDER. EACH OF TARLTON AND HANDLEY HEREBY ASSUMES, AND
AGREES TO PERFORM, FOR THE BENEFIT OF AGENT AND LENDERS, ALL OF THE LIABILITIES
OF A LOAN PARTY UNDER THE LOAN AGREEMENT, AS DIRECT AND PRIMARY OBLIGATIONS OF
TARLTON AND HANDLEY, RESPECTIVELY (INCLUDING ANY SUCH LIABILITIES THAT MAY HAVE
ACCRUED PRIOR TO THE DATE HEREOF), AND FURTHER AGREES THAT IT SHALL COMPLY WITH
AND BE FULLY BOUND BY THE TERMS OF THE LOAN AGREEMENT AS A LOAN PARTY AS IF IT
HAD BEEN A SIGNATORY THERETO AS OF THE DATE THEREOF; PROVIDED THAT THE
REPRESENTATIONS AND WARRANTIES MADE BY TARLTON AND HANDLEY THEREUNDER SHALL BE
DEEMED TRUE AND CORRECT AS OF THE DATE OF THIS CONSENT AND AMENDMENT.


 


SECTION 3.         AMENDMENTS TO LOAN AGREEMENT AND OTHER AGREEMENTS.


 


(A)           THE FOLLOWING NEW DEFINITION OF “HANDLEY” IS HEREBY INSERTED INTO
THE LOAN AGREEMENT IN ALPHANUMERIC ORDER:


 

““Handley” means Handley, L.P., a Texas limited partnership.”

 


(B)           THE FOLLOWING NEW DEFINITION OF “TARLTON” IS HEREBY INSERTED INTO
THE LOAN AGREEMENT IN ALPHANUMERIC ORDER:


 

““Tarlton” means Tarlton Supply Co., a Texas corporation.”

 


(C)     THE FOLLOWING DEFINITION SET FORTH IN SECTION 1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

““Respective Loan Parties” shall mean (i) with respect to Poindexter,
Poindexter, Raider Industries Inc., and at all times from and after the
“Respective Effective Date” Federal Coach and Eagle LLC, (ii) with respect to
Morgan LLC, Morgan LLC, Morgan Trailer Financial Corporation, Morgan Trailer
Financial Management, L.P. and at all times from and after the “Respective
Effective Date” Commercial Babcock Inc., (iii) with respect to MIC LLC, MIC LLC,
SWK Holdings, Inc, Universal Brixius, LLC and at all times from and after the
“Respective Effective Date”, RMC, Handley and Tarlton, (iv) with respect to TAG
LLC, TAG LLC and at all times from and after the “Respective Effective Date”
State Wide, (v) with respect to MO LLC, MO LLC and (vi) with respect to EFP LLC,
EFP LLC. As used above, “Respective Effective Date” with respect to Commercial
Babcock Inc., Federal Coach, Eagle LLC, State Wide, RMC, Handley or Tarlton
shall mean the date on which Agent shall provide its written approval

 

2

--------------------------------------------------------------------------------


 

to the inclusion of Commercial Babcock Inc., Federal Coach, Eagle LLC, State
Wide, RMC, Handley or Tarlton, as applicable, as a Respective Loan Party
pursuant to Subsection 13(d)(ii)(5) of this Agreement.”

 


(D)           OMNIBUS AMENDMENT TO OTHER AGREEMENTS. EACH REFERENCE IN EACH
OTHER AGREEMENT TO “LOAN PARTY” AND/OR “LOAN PARTIES”, AS APPLICABLE, SHALL BE
DEEMED TO INCLUDE A REFERENCE TO EACH OF HANDLEY AND TARLTON.


 


SECTION 4.         ACKNOWLEDGEMENTS AND POST-CLOSING MATTERS.


 


(A)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT THE
BORROWERS AND THE LOAN PARTIES SHALL DELIVER, OR SHALL CAUSE TO BE DELIVERED, TO
AGENT (EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT) SUCH OTHER DOCUMENTS,
AGREEMENTS, CERTIFICATES OR OTHER ITEMS AS AGENT SHALL REASONABLY REQUIRE TO
EFFECTUATE THE INTENT OF THIS CONSENT AND AMENDMENT.


 


(B)           [POST-CLOSING ITEMS TO BE DETERMINED]


 


SECTION 5.         EFFECTIVENESS. THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT IS SUBJECT TO THE SATISFACTION OF EACH THE FOLLOWING CONDITIONS
PRECEDENT:


 


(A)     THIS CONSENT AND AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND DELIVERED
BY BORROWERS, LOAN PARTIES, AGENT AND EACH LENDER;


 


(B)     AGENT SHALL HAVE RECEIVED EACH OF THE AGREEMENTS, DOCUMENTS,
CERTIFICATES, OPINIONS OR OTHER INSTRUMENTS LISTED ON THE CLOSING CHECKLIST
ATTACHED HERETO AS ANNEX A, EACH DULY EXECUTED BY THE PARTIES THERETO (AS
APPLICABLE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT AND ON OR
BEFORE THE DATES LISTED THEREIN;


 


(C)     AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO AGENT, AN OFFICER’S CERTIFICATE OF BORROWER REPRESENTATIVE (A) CERTIFYING
THAT (I) THE PURCHASE IS PERMITTED UNDER THE TERMS AND PROVISIONS OF THE SENIOR
NOTE DOCUMENTS AS IN EFFECT AS OF THE DATE OF THE LOAN AGREEMENT (WITHOUT REGARD
TO ANY SUBSEQUENT WAIVERS OR AMENDMENTS THERETO); AND (II) THE PURCHASE HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE PURCHASE AGREEMENT; AND


 


(D)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 6.         REPRESENTATIONS AND WARRANTIES. IN ORDER TO INDUCE AGENT AND
EACH LENDER TO ENTER INTO THIS CONSENT AND AMENDMENT, EACH LOAN PARTY HEREBY
REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER, WHICH REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS CONSENT AND
AMENDMENT, THAT:


 


(A)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT AND IN EACH OTHER AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS CONSENT AND
AMENDMENT, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE;


 

3

--------------------------------------------------------------------------------


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY LOAN PARTIES OF THIS
CONSENT AND AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
REQUIRED ON THEIR PART AND THIS CONSENT AND AMENDMENT, AND THE LOAN AGREEMENT IS
THE LEGAL, VALID AND BINDING OBLIGATION OF LOAN PARTIES ENFORCEABLE AGAINST LOAN
PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ITS ENFORCEABILITY MAY BE
AFFECTED BY THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE
RIGHTS OR REMEDIES OF CREDITORS GENERALLY;


 


(C)           NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT
AND AMENDMENT BY LOAN PARTIES, THE PERFORMANCE BY LOAN PARTIES OF THE LOAN
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DOES OR
SHALL CONTRAVENE, RESULT IN A BREACH OF, OR VIOLATE (I) ANY PROVISION OF ANY
LOAN PARTY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR FORMATION, BYLAWS OR
OPERATING AGREEMENT OR OTHER SIMILAR DOCUMENTS OR AGREEMENTS, (III) ANY LAW OR
REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENT INSTRUMENTALITY,
OR (III) ANY INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY IS
BOUND, EXCEPT IN ANY SUCH CASE TO THE EXTENT SUCH CONFLICT OR BREACH HAS BEEN
WAIVED HEREIN OR BY A WRITTEN WAIVER DOCUMENT, A COPY OF WHICH HAS BEEN
DELIVERED TO AGENT ON OR BEFORE THE DATE HEREOF; AND


 


(D)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 7.         REFERENCE TO AND EFFECT UPON THE LOAN AGREEMENT.


 


(A)           EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE LOAN AGREEMENT AND
EACH OF THE OTHER AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE
HEREBY RATIFIED AND CONFIRMED; AND


 


(B)           THE CONSENTS AND AMENDMENTS SET FORTH HEREIN ARE EFFECTIVE SOLELY
FOR THE PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED PRECISELY AS WRITTEN, AND
SHALL NOT BE DEEMED TO (I) BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION
OF ANY OTHER TERM OR CONDITION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT,
(II) OPERATE AS A WAIVER OR OTHERWISE PREJUDICE ANY RIGHT, POWER OR REMEDY THAT
AGENT OR LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION
WITH THE LOAN AGREEMENT OR ANY OTHER AGREEMENT OR (III) CONSTITUTE A WAIVER OF
ANY PROVISION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN. UPON THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREIN”,
“HEREOF” AND WORDS OF LIKE IMPORT AND EACH REFERENCE IN THE LOAN AGREEMENT AND
THE OTHER AGREEMENTS TO THE LOAN AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS
AMENDED HEREBY. THIS CONSENT AND AMENDMENT SHALL BE CONSTRUED IN CONNECTION WITH
AND AS PART OF THE LOAN AGREEMENT. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT THERE IS NO DEFENSE, SETOFF OR COUNTERCLAIM OF ANY KIND, NATURE OR
DESCRIPTION TO THE LIABILITIES OR THE PAYMENT THEREOF WHEN DUE.


 


SECTION 8.         COSTS AND EXPENSES. AS PROVIDED IN SECTION 4(C)(V) OF THE
LOAN AGREEMENT, BORROWERS AGREE TO REIMBURSE AGENT FOR ALL FEES, COSTS, AND
EXPENSES, INCLUDING THE REASONABLE FEES, COSTS, AND EXPENSES OF COUNSEL OR OTHER
ADVISORS FOR ADVICE, ASSISTANCE, OR OTHER REPRESENTATION IN CONNECTION WITH THIS
CONSENT AND AMENDMENT.


 

4

--------------------------------------------------------------------------------


 


SECTION 9.         GOVERNING LAW. THIS CONSENT AND AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.


 


SECTION 10.       HEADINGS. SECTION HEADINGS IN THIS CONSENT AND AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE PART
OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSES.


 


SECTION 11.       COUNTERPARTS. THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
and Amendment as of the date first written above.

 

BORROWERS:

 

 

J.B. POINDEXTER & CO., INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN TRUCK BODY, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TRUCK ACCESSORIES GROUP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MIC GROUP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN OLSON, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

EFP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

 

FEDERAL COACH, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RICHARD’S MANUFACTURING COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and Lender

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Consent and Amendment in their
capacities as Loan Parties, not as Borrowers:

 

LOAN PARTIES:

 

 

LOWY GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

RAIDER INDUSTRIES INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWK HOLDINGS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

UNIVERSAL BRIXIUS, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN TRAILER FINANCIAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

MORGAN TRAILER FINANCIAL

MANAGEMENT, L.P.

 

By:

MORGAN TRUCK BODY, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

COMMERCIAL BABCOCK INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

EAGLE SPECIALTY VEHICLES, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE WIDE ALUMINUM, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

TARLTON SUPPLY CO.

 

By:

 

 

Name:

 

 

Title:

 

 

 

HANDLEY, L.P.

 

By:

MIC GROUP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

Annex A

 

[See Attached.]

 

[Signature Page Limited Consent, Joinder and Sixth Omnibus Amendment]

 

--------------------------------------------------------------------------------